Per Curiam.
Respondent has been found guilty by an official referee of the charge of converting $284.45 in funds belonging to his client. He made full restitution while the proceedings *194were pending before the Grievance Committee of the Association of the Bar of the City of New York. During the forty years he has practiced, no other charges have been preferred against him. In other matters handled for this client, the conduct of respondent was satisfactory. He was ill during the period he withheld the moneys in controversy. Under all the circumstances, he should be suspended from the practice of the law for a period of three months with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Glennon, J. P., Cohn, Van Voorhis and Shientag, JJ., concur.
Respondent suspended for three months.